United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                           July 27, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 05-60643
                              Summary Calendar


                           KIMTONG NIVONRAM,

                                                               Petitioner,

                                   versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                               Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 906 541
                        --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

          Kimtong Nivonram, a citizen and native of Thailand,

sought adjustment of status based on her marriage to a United

States citizen.    An immigration judge (IJ) concluded that Nivonram

was inadmissible because she had engaged in prostitution and,

therefore, was not eligible for adjustment of status.              A single

member of the Bureau of Immigration Appeals (BIA) affirmed without

written   opinion.       We     have    jurisdiction    to   review        this

nondiscretionary     application   of   law   to   facts.    See   8    U.S.C.

§ 1252(a); Mireles-Valdez v. Ashcroft, 349 F.3d 213, 216-17 (5th

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Cir. 2000).    Where, as here, the BIA issues a summary affirmance,

we   review   the   IJ’s   findings   under   the    substantial   evidence

standard, giving deference to the IJ’s credibility findings.             See

Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003); Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).                Under the substantial

evidence standard, we will not disturb the IJ’s findings unless the

evidence compels a contrary conclusion.        Carbajal-Gonzalez v. INS,

78 F.3d 194, 197 (5th Cir. 1996).

      An alien who has “engaged in prostitution” is not admissible

unless granted a waiver.      8 U.S.C. § 1182(a)(2)(D)(i).         In Matter

of T-, 6 I&N Dec. 474, 477 (BIA 1955), the BIA held that “to engage

in” prostitution means to “carry on over a period of time a type of

conduct, a pattern of behavior, or form of activity in which sale

of the body for carnal intercourse is an integral part . . . .            It

does not include a single isolated act of prostitution.”

      Our review of the record satisfies us that the IJ’s conclusion

that Nivonram was engaged in prostitution and therefore ineligible

for adjustment of status was supported by substantial evidence.

Nivonram admitted that she worked as a prostitute over a two-day

period in Dallas in 1999.        The police report setting forth the

circumstances surrounding her arrest in Dallas in 1999 indicates

that this was not an aberrant act or isolated incident, given her

explicit statements to the undercover officer regarding the sexual

acts available and their pricing.




                                      2
     This conclusion is further supported by the sworn statement

given by Nivonram two years later following an apparent arrest in

a massage parlor in San Francisco, in which she was able to provide

specific answers to specific questions regarding her work as a

prostitute, including the name of her “manager,” the fees she

charged, and the division of fees. Although Nivonram contends that

the sworn statement is not probative and cannot be used against her

due to her limited ability to speak English, she raised no such

argument or objection at the hearing.       Further, her ability to

answer very specific questions about prostitution and her services

and fees belies her self-serving claim that she did not understand

the questions.   This is particularly true when viewed in light of

the Dallas police report from two years earlier, which indicates

Nivonram’s familiarity with prostitution.

     In sum, substantial evidence supports the IJ’s determination.

In other words, the record does not compel a contrary result.

Accordingly, the petition for review is DENIED.




                                 3